Exhibit 10.40

Igloo Holdings Corporation

32 Crosby Drive

Bedford, MA 01730

December 18, 2012

Mason Slaine

310 E 53rd Street, Apt. 20C

New York, NY 10022

Re: Option Adjustment for 2012 Extraordinary Dividend

Dear Mason:

Reference is made to the Employment Agreement by and among Igloo Holdings
Corporation (“Holdings”), Interactive Data Corporation and you, dated August 4,
2010 (the “Employment Agreement”) and the Option Grant Notice and Agreement
between you and Holdings, dated August 4, 2010 (the “Option Agreement”). The
Board of Directors of Holdings (the “Board”) declared an extraordinary cash
dividend on December 18, 2012 (the “Dividend”). The Board specified December 19,
2012 as the record date for determining stockholders of record entitled to the
Dividend (the “Record Date”). In connection with its declaration of the
Dividend, the Board made a determination of, and approved, an equitable
adjustment to outstanding stock options granted under the Igloo Holdings
Corporation 2010 Stock Incentive Plan (the “Plan”) pursuant to Section 11(a) of
the Plan. With regard to your stock options outstanding as of the Record Date,
you and Holdings hereby agree as follows:

 

  1. Solely with respect to the Dividend, Section 4(c) of the Employment
Agreement and the “Dividends” section of the Option Agreement shall not apply.

 

  2. In lieu of the treatment provided in Section 4(c) of the Employment
Agreement and the “Dividends” section of the Option Agreement, the following
adjustments shall apply:

 

  a. As of the Record Date, all stock options granted pursuant to the Option
Agreement shall be adjusted by reducing the per share exercise price of such
options by $0.20, which is equal to two-thirds (2/3) of the per share equitable
adjustment approved by the Board with respect to outstanding performance-based
stock options;

 

  b.

You will be entitled to a cash payment of $4,126,427 (the “Option Adjustment
Payment”). A pro rata portion of the Option Adjustment Payment will vest and
become non-forfeitable on each monthly anniversary of July 29, 2010, subject to



--------------------------------------------------------------------------------

  your continued employment on each such date; provided, that the vesting of the
Option Adjustment Payment will be accelerated on the date on which the stock
options subject to your Option Agreement first become vested, such that the
total amount of the Option Adjustment Payment that shall be vested following
such acceleration shall be equal to the percentage of the options vesting on
such date. The portion of the Option Adjustment Payment that is vested on the
Record Date (which amount is $1,925,666) will be paid to you in a single lump
sum as soon as practicable following such date. The remaining portion of the
Option Adjustment Payment (which amount is $2,200,761) will be paid to you
following the vesting of each installment thereof on the earliest to occur of
the following: (i) the first payroll date following the last day of the fiscal
quarter in which the vesting date occurs, (ii) as soon as reasonably practicable
following the date of your termination of employment on or following the
applicable vesting date, but in no event later than ten (10) business days
following your date of termination, or (iii) as soon as reasonably practicable
following a Change in Control (as defined in the Plan), but in no event later
than ten (10) business days following the Change in Control, until the Option
Adjustment Payment has been made in full.

 

  3. Except as modified herein with respect to the Dividend, all other
provisions of the Employment Agreement and the Option Agreement shall remain in
full force and effect.

 

Igloo Holdings Corporation By:   /s/ Vincent Chippari  

Name: Vincent Chippari

Title: Treasurer

Agreed to and accepted:

Mason Slaine

/s/ Mason Slaine                                

 

2